Citation Nr: 0814593	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.

(Whether the attorney fees assigned by the RO, in the 
calculated amount of $14,880.11, are reasonable will be the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
February 1974.  He died in May 1997; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  In an attorney fee eligibility 
decision dated September 9, 2005, VA found that the attorney, 
Mark R. Lippman, was entitled to payment of attorney fees of 
20 percent ($14,880.11) from past due benefits (gross amount 
of $74,400.53).  The appellant, the veteran's surviving 
spouse, disagreed with the payment of 20 percent of 
retroactive benefits for attorney fees in a September 2005 
notice of disagreement.  


FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  The appellant appealed the Board's August 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in February 2001 order, vacated the Board's 
August 2000 decision and remanded the appellant's claim to 
the Board.

3.  In January 2001, a fee agreement was filed between the 
appellant and her attorney which meets the basic statutory 
and regulatory requirements for payment of attorney fees from 
past due benefits.

4.  In an April 2004 decision, the Board granted service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

The requirements for payment of attorney fees have been met.  
38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Simultaneously Contested Claims

Sections 19.101 and 19.102 of Chapter 38 of the United States 
Code of Federal Regulations provide that upon the filing of a 
notice of disagreement in a simultaneously contested claim, 
all interested parties and their representatives will be 
furnished a copy of the statement of the case, and if a 
substantive appeal is timely filed, the content of the 
substantive appeal will be furnished to the other contesting 
parties.  38 C.F.R. §§ 19.101, 19.102 (2007).  In the present 
case, the other contesting party, attorney Mark R. Lippman 
was provided a copy of the October 2005 statement of the 
case.  He was also notified that if a formal appeal was filed 
he would be notified and given an opportunity to respond in 
accordance with 38 C.F.R. § 20.502 (2007).  

It is not clear from the claims file whether a copy of the 
appellant's November 2005 substantive appeal and accompanying 
evidence was furnished to Mr. Lippman.  However, to the 
extent that any notification procedures were not followed, 
the Board finds it to be harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, a letter 
received on November 14, 2005, from Mr. Lippman stated that 
he wished to "rely on the evidence of record" and that he 
did not intend to submit an answer to the appellant's 
contentions.  Moreover, as discussed below, the Board's 
decision on the issue of eligibility for payment of attorney 
fees is favorable to Mr. Lippman.  Thus, there is no 
prejudice in continuing with a decision in this matter.

II. Analysis

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist the claimant do not apply to cases 
where, as here, the claimant is not seeking benefits under 
Chapter 51 of Title 38 of the United States Code, but rather, 
is seeking a decision regarding how benefits will be 
distributed under another Chapter, i.e., Chapter 59.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  As such, no 
discussion of whether there has been compliance with the 
Veterans Claims Assistance Act is necessary.  

The facts in this case are not in dispute.  In an August 2000 
decision, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's August 
2000 decision to the Court, which in a February 2001 order, 
vacated the Board's decision and remanded it for 
readjudication.  

The appellant and her attorney, Mark R. Lippman, entered into 
a fee agreement on January 13, 2001, that was filed at the RO 
on January 22, 2001, and at the Board on January 23, 2001.  
This agreement satisfied the basic statutory and regulatory 
requirements for payment of attorney fees from past due 
benefits.  See 38 C.F.R. § 20.609(g) and (h) (2007).  In this 
regard, the Board observes that the fee agreement provided 
for a total fee not exceeding 20 percent of any past-due 
benefits awarded to the appellant upon a favorable 
disposition of her claim and was filed at both the Board and 
the agency of original jurisdiction (AOJ) within 30 days of 
its execution.  Id.

In an April 2004 decision the Board granted the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  An April 2004 RO rating decision 
implemented the Board's decision, and in a September 2004 
letter to the appellant, the RO informed the appellant that 
she was entitled to Dependency and Indemnity Compensation 
(DIC) benefits from the date of the veteran's death in May 
1997.  The RO's April 2004 rating decision resulted in past 
due benefits being paid to the appellant.  

The pertinent laws and regulations governing the award of 
attorney fees provide that if the following conditions are 
met, attorney fees may be available: (1) A final decision was 
promulgated by the Board with respect to the issue, or 
issues, involved; and (2) The attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.609(c) (2007).  Here, both conditions are 
satisfied as the Court vacated the Board's August 2000 
decision denying the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
the appellant retained Mr. Lippman in January 2001 to 
represent her in her appeal.  

In light of the above, the Board finds that the requirements 
for eligibility of attorney fees from past-due benefits have 
been met.  However, the Board would like to emphasize that 
its decision that attorney Mark R. Lippman is eligible for 
attorney fees does not reflect any determination as to 
whether the attorney fees assigned by the RO in the 
calculated amount of $14,880.11 are reasonable, as this will 
be the subject of a separate Board decision.  


ORDER

The attorney is eligible for attorney fees from past-due 
benefits and the appellant's appeal of this issue is denied.  



	                     
______________________________________________
	MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


